          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

RAY ADAMS                                                   PLAINTIFF

v.                     No. 3:20-cv-39-DPM

U.S.A.                                                   DEFENDANT

                          JUDGMENT
     Adams' s complaint is dismissed without prejudice and with
leave to propose an amended complaint by 31 March 2020.


                                      ~        0..~v'/- -
                                   D.P. Marshall Jr.
                                   United States District Judge

                                      3   M~ti ;,o;. o
